MEMORANDUM **
Investec Management Company (“Inves-tec”) brings an insurance bad faith action against its insurer, American Economy Insurance Company, American States insurance Company, and Safeco Corporation (“Safeco”). The district court granted summary judgment to Safeco after Inves-tec failed to file a timely opposition to Safeco’s summary judgment motion. The court later denied Investec’s Federal Rule of Civil Procedure 60(b)(1) motion for relief from the court’s grant of summary judgment. Investec now appeals the denial of its Rule 60(b) motion. Safeco did not oppose Investec’s Rule 60(b) motion below and does not oppose this appeal. In light of Safeco’s nonopposition, we reverse the district court’s judgment on the Rule 60(b) motion and remand for determination of the summary judgment motion on the merits.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.